PER CURIAM.
Eric Lambert was sentenced to two concurrent terms of life imprisonment for sexual battery and burglary. He appeals the imposition of a habitual offender sentence for the crime of sexual battery contrary to section 794.011, Florida Statutes (1991), a life felony. The supreme court clearly states in Lamont v. State, 610 So.2d 435 (Fla.1992), that the habitual offender statute is inapplicable to life felonies.
Accordingly, we affirm the convictions, but remand for correction of the judgment and sentence for sexual battery to show that Lambert was not adjudicated and sentenced as a habitual offender.
PATTERSON, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.